                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
DOUGLAS C. CHARNOCK, JR.,                     )
                                              )
                Plaintiff,                    )
                                              )
        v.                                    )       Civil Action No. 18-cv-676 (TSC)
                                              )
WILLIAM BARR, Attorney General of             )
the United States,                            )
                                              )
                Defendant.                    )
                                              )

                                  MEMORANDUM OPINION

         Plaintiff Douglas Charnock, Jr. brings this action against the Department of Justice

(“DOJ”), through Attorney General William Barr, 1 under the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552 et seq., and the Administrative Procedure Act (“APA”), 5 U.S.C.

§ 701 et seq., to compel the DOJ to process and release records in response to his FOIA request.

The parties have filed cross-motions for summary judgment. For the reasons stated herein, the

DOJ’s Motion for Summary Judgment will be GRANTED, and Plaintiff’s Cross-Motion for

Summary Judgment will be DENIED.

         I.      BACKGROUND
         Charnock filed a complaint with the DOJ’s Civil Rights Division in January 2017,

alleging that the Supreme Court of Virginia violated his rights by denying him federal assistance

under the Americans with Disabilities Act (“ADA”). 2




1
 William Barr is substituted for Jeff Sessions as the proper party defendant pursuant to Federal
Rule of Civil Procedure 25(d).
2
    The substance of Plaintiff’s ADA claim with the Commonwealth of Virginia is unclear.


                                                  1
         The DOJ decided not to act on Charnock’s complaint in May 2017, explaining that the

DOJ “receives thousands of ADA complaints each year,” and “do[es] not have the resources to

resolve all of them.” Def.’s Mot. For Summ. J., Decl. of Nelson D. Hermilla, Ex. D at 19–21, 3

ECF No. 7-1 (“DOJ’s First Denial Letter”). The next month, the DOJ sent a follow-up letter to

Charnock and stated that the DOJ “represents the interests of the United States, rather than

individual complainants” in ADA enforcement claims, and because of the large number of

complaints it receives compared to its limited resources, the DOJ is “unable to open an

investigation of every complaint” it receives. Id. at 22 (“DOJ’s Second Denial Letter”).

         Charnock then submitted a FOIA request to the DOJ for “documents, communications,

notes, etc. that the Agency has used in its determination not to assist Mr. Charnock.” Complaint,

ECF No. 1 (“Compl.”) ¶ 6. The DOJ searched for responsive documents and found one

responsive document, DOJ’s Second Denial Letter, which it forwarded to Charnock’s counsel in

its final FOIA response. Id. at ¶ 7.

         Charnock then filed this suit alleging that: (1) the DOJ unlawfully withheld agency

records under FOIA and (2) the DOJ’s decision to not investigate his complaint against the

Supreme Court of Virginia violated the APA. See id. at ¶¶ 9–15, 17–18.

         After receiving the complaint, the DOJ conducted another search for responsive

documents, using Charnock’s name as the search term in two databases, the correspondence

tracking system (“CTS”) and the case management system (“ICM”)—“the only locations within

the agency where it is reasonably likely to find records responsive to the FOIA request.” Decl.

of Nelson D. Hermilla, ECF No. 7-1 at 2, ¶ 5 (“Hermilla Decl.”). The DOJ’s second search

found three responsive documents, which it produced to Charnock’s counsel: (1) The DOJ’s First



3
    The court is using the ECF page numbers.


                                                 2
Denial Letter, (2) the DOJ’s Second Denial Letter (which had been produced after the first

search), and (3) a summary of Charnock’s complaint to the DOJ. Id.

       The DOJ has moved for summary judgment, arguing that it conducted a reasonable and

adequate search under FOIA, and that its decision not to investigate Charnock’s complaint is an

unreviewable exercise of the agency’s prosecutorial discretion under the APA. Charnock cross-

moved for summary judgment, arguing that the DOJ’s search was inadequate and that its

prosecutorial discretion under the APA is rebuttable and reviewable by the court.

       II.     LEGAL STANDARD

       Summary judgment is appropriate where there is no genuine issue of material fact, and

the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986); Waterhouse v. Dist. of Columbia, 298 F.3d 989, 991 (D.C.

Cir. 2002). In determining whether a genuine issue of material fact exists, the court must view

all facts in the light most favorable to the non-moving party. See Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). A fact is material if “a dispute over it

might affect the outcome of a suit under governing law; factual disputes that are ‘irrelevant or

unnecessary’ do not affect the summary judgment determination.” Holcomb v. Powell, 433 F.3d

889, 895 (D.C. Cir. 2006) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

An issue is genuine if “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Id. (quoting Anderson, 477 U.S. at 248).

       “FOIA cases typically and appropriately are decided on motions for summary judgment.”

ViroPharma Inc. v. Dep’t of Health & Human Servs., 839 F. Supp. 2d 184, 189 (D.D.C. 2012)

(citations omitted). When an agency moves for summary judgment on the grounds that it has

discharged its FOIA obligations, all underlying facts and inferences are analyzed in the light




                                                 3
most favorable to the FOIA requester, and only after the agency proves that it has fully

discharged its FOIA obligations is summary judgment appropriate. Moore v. Aspin, 916 F.

Supp. 32, 35 (D.D.C. 1996); see also Weisberg v. U.S. Dep’t of Justice, 705 F.2d 1344, 1350

(D.C. Cir. 1983) (“[T]he agency bears the burden of showing that there is no genuine issue of

material fact, even when the underlying facts are viewed in the light most favorable to the

requester.”).

       III.     ANALYSIS

                A. FOIA Claim

       Charnock challenges both the sufficiency of the DOJ’s affidavit (the Hermilla

Declaration), and the adequacy of the search.

                  1. The Hermilla Declaration

       An adequate search is “reasonably calculated to uncover all relevant documents.” Morley

v. CIA, 508 F.3d 1108, 1114 (D.C. Cir. 2007) (quoting Weisberg v. U.S. Dep’t of Justice, 705

F.2d 1344, 1351 (D.C. Cir. 1983)). An agency “must provide a ‘reasonably detailed’ affidavit

describing the scope of [the] search” to meet its burden for summary judgment. Pinson v. U.S.

Dep’t of Justice, 245 F. Supp. 3d 225, 241 (D.D.C. 2017) (quoting Iturralde v. Comptroller of

Currency, 315 F.3d 311, 313–14 (D.C. Cir. 2003)).

       In support of the adequacy of its search, the DOJ submitted the declaration of Nelson D.

Hermilla, the Chief of the FOI/PA Branch of the DOJ’s Civil Rights Division. Hermilla Decl. ¶

1. Agency affidavits, like Hermilla’s declaration, are “accorded a presumption of good faith,

which cannot be rebutted by ‘purely speculative claims about the existence and discoverability of

other documents.’” SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (quoting

Ground Saucer Watch, Inc. v. CIA, 692 F.2d 770, 771 (D.C. Cir.1981)). Here, the DOJ’s search




                                                4
encompassed two databases containing the correspondence and investigation/case information

for the Civil Rights Division. Hermilla Decl. ¶ 5. Hermilla’s declaration explained that the DOJ

conducted “a further search using Plaintiff’s name in the correspondence tracking system

(“CTS”) and the case management system (“ICM”) . . . [which] located 5 pages of records

responsive to its request.” Id. Hermilla further explained that these two databases “are the only

locations within the agency where it is reasonably likely to find records responsive to the FOIA

request.” Id.

        Hermilla’s declaration supports the adequacy of the DOJ’s search by providing the

specific search term used, the files searched, and an explicit declaration that all files likely to

contain responsive records were searched. See id.; Ryan v. FBI, 174 F. Supp. 3d 486, 492–93

(D.D.C. 2016) (defendant satisfied its burden to demonstrate an adequate search when its

affidavit “provided the search terms used, the files searched, and explicitly declared that all files

likely to contain responsive records were searched”). Hermilla’s assertion regarding the CTS

and ICM databases indicate those databases “constitute the entire universe of files likely to

contain responsive materials.” Hermilla Decl. ¶ 5 (“[The CTS and ICM] databases . . . are the

only locations within the agency where it is reasonably likely to find records responsive to the

FOIA request.”); see also Mobley v. CIA, 806 F.3d 568, 584 (D.C. Cir. 2015) (finding the FBI’s

search of the CRS to be adequate because of, in part, an agency declaration asserting that the

FBI’s search was “reasonably likely to produce the information [plaintiff] requested”) (citation

omitted); Walston v. U.S. Dep’t of Def., 238 F. Supp. 3d 57, 64 (D.D.C. 2017) (holding an

agency’s search was inadequate when its agent’s affidavit did not state that the searched

databases “constitute the entire universe of files likely to contain responsive materials”). Thus,

Hermilla’s declaration illustrates in “relatively detailed and non-conclusory” terms that the




                                                   5
DOJ’s search was both reasonable and adequate, and that the search method was “reasonably

calculated to uncover all relevant documents.” See SafeCard, 926 F.2d at 1200; Morley, 508

F.3d at 1114.

       Charnock argues that Hermilla’s declaration is inadequate because it provides no

evidence of what search the DOJ actually conducted. See ECF No. 10, Pl.’s Op. to Def.’s Mot.

for Summ. J. and Cross-mot. for Summ. J. (Pl.’s Mot. Summ. J.) at 1. Specifically, Charnock

claims the DOJ does not explain why the CTS and ICM databases were reasonably likely to

produce results, and which other sources were unreasonably likely to produce results. Id. at 8

n.1. However, “[t]here is no requirement that an agency seek every record system.” Oglesby v.

U.S. Dep't of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990). Rather, a search may be reasonable if

it includes all systems “that are likely to turn up the information requested.” Id. While

Hermilla’s description of the systems searched by the DOJ is brief, it meets Oglesby’s reasonable

search standard. Id. (“A reasonably detailed affidavit, setting forth the search terms and the type

of search performed, and averring that all files likely to contain responsive materials (if such

records exist) were searched, is necessary . . . to determine if the search was adequate in order to

grant summary judgment.”). Additionally, Hermilla’s declaration adequately describes that the

DOJ searched the records systems “that are likely to turn up the information requested.” See id.;

Hermilla Decl. ¶ 5 (“[CMS and ICM] are the only two locations within the agency . . . to find

records responsive to the FOIA request.”).

       Charnock requested written communications and notes related only to his name and his

complaint to the DOJ. In Coffey v. Bureau of Land Management, 249 F. Supp. 3d 488, 500

(D.D.C. 2017), the court found that “requiring a more painstakingly detailed search description .

. . would be incongruous with what [plaintiff] asked for: a discrete set of written communications




                                                 6
for the two individuals named in her request.” Due to “the relative simplicity of the FOIA

request” in this matter, the court finds that the detail regarding the DOJ’s search supplied in

Hermilla’s declaration is sufficient. Id.

                   2. The Adequacy of the Search

       Charnock also contends that the DOJ’s second search for responsive documents means

the first search was inadequate and not made in good faith. See Pl.’s Mot. Summ. J. at 6–7. As

noted above, the search in this case encompassed DOJ’s CMS and ICM databases, record

systems likely to possess the requested information; DOJ was not required to search every record

systems in the agency. See Oglesby, 920 F.2d 57 at 68. Moreover, Charnock does not suggest

any alternative search terms that should have been used, nor does he suggest any other DOJ

databases that should have been searched. See Long v. Immigr. and Customs Enf’t, 149 F. Supp.

3d 39, 60 (D.D.C. 2015) (searching the “authoritative” database was adequate because plaintiff

did not offer any reason to believe other database systems contained responsive records).

Charnock’s allegations “do not point to any place or source likely containing responsive records

that [the DOJ] failed to search.” See Coffey, 249 F. Supp. 3d at 500 (internal quotation marks

omitted) (quoting Valencia-Lucena v. Coast Guard, 180 F.3d 321, 325 (D.C. Cir. 1999)).

Therefore, a “more thorough explanation of why [the DOJ] chose to search only the locations it

did” is not warranted. See Coffey, 249 F. Supp. 3d at 500.

       Charnock further contends that because the first search did not uncover all five pages that

the DOJ eventually released to him, “it is logical to conclude by more than mere speculation that

there are still documents missing from the FOIA request.” Pl.’s Mot. Summ. J. at 8. He argues

that “interoffice memorandums, e-mails, memos, handwritten notes, inter alia” should exist if

the DOJ carried out an analysis of how and why it decided not to investigate Charnock’s




                                                 7
complaint against the Supreme Court of Virginia. Id.; see also Plaintiff’s Rebuttal to

Defendant’s Opposition to Plaintiff’s Cross-Motion for Summary Judgment and Reply

Memorandum in Support of Defendant’s Motion for Summary Judgment, ECF No. 22 at 5

(“Pl.’s Reply”) (“Defendant continues to fail to provide a complete FOIA response that would be

reasonable for this type of request – documentation that it actually carried out an analysis of how

and why it determined not to investigate this Veteran’s complaint.”). However, even if such

emails, internal memorandums, inter alia once existed (and there is no evidence that they did

exist), “[t]he fact that a document once existed does not mean that it now exists; nor does the fact

that an agency created a document necessarily imply that the agency has retained it.” Greenberg

v. Dep't of Treasury, 10 F. Supp. 2d 3, 13–14 (D.D.C. 1998) (citing Miller v. Dep’t of State, 779

F.2d 1378, 1385 (8th Cir. 1985)).

       Because Hermilla’s declaration is afforded “a presumption of good faith,” Charnock

cannot rebut the adequacy of the DOJ’s search with “purely speculative claims.” See Morley,

508 F.3d at 1120. And “[m]ere speculation that as yet uncovered documents may exist does not

undermine the finding that the agency conducted a reasonable search for them.” SafeCard, 926

F.2d at 1201. Additionally, “the failure of an agency to turn up one specific document in its

search does not alone render a search inadequate.” Iturralde, 315 F.3d at 315. Therefore, the

fact that the DOJ decided not to act on Charnock’s claim, yet no emails or inter-office

memoranda memorializing the decision were uncovered, does not render the agency’s search

inadequate. There is nothing to suggest the DOJ would uncover any additional documents in a

third search. Charnock’s assertion that documents should exist is speculative and is insufficient

to overcome the “presumption of good faith” established through Hermilla’s declaration. See

Safecard, 926 F.2d at 1200–01.




                                                 8
       The court therefore finds that there is no genuine issue of material fact as to the adequacy

of the DOJ’s search and will grant DOJ’s motion for summary judgment as to the FOIA claim.

               B. APA Claim

       Charnock claims the DOJ’s decision not to investigate his discrimination complaint

violated the APA because it was arbitrary, capricious, and contrary to law. On a motion

for summary judgment in a suit seeking APA review, the court must set aside any agency action

that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5

U.S.C. § 706(2). The court’s review is “highly deferential” and begins with a presumption that

the DOJ’s actions were valid. See Envtl. Def. Fund, Inc. v. Costle, 657 F.2d 275, 283 (D.C. Cir.

1981). The plaintiff bears the burden of establishing the invalidity of the agency’s action. Id.

       In Heckler v. Chaney, 470 U.S. 821, 831–32 (1985), the Supreme Court concluded that

“an agency’s decision not to prosecute or enforce . . . is a decision generally committed to an

agency’s absolute discretion” and is “presumptively unreviewable” under the APA. See also

Citizens for Resp. and Ethics in Wash. v. Fed. Election Comm’n, 892 F.3d 434, 441 (2018)

(“Following [Heckler v.] Chaney, this court has held that if an action is committed to the

agency’s discretion under APA § 701(a)(2)—as agency enforcement decisions are—there can be

no judicial review for abuse of discretion, or otherwise.”). Additionally, “whether agency

resources are best spent on this violation or another” and “whether the particular enforcement

action requested best fits the agency’s overall policies” are presumptively decisions committed to

an agency’s discretion. Heckler, 470 U.S. at 831. The DOJ letters declining to act on

Charnock’s complaint cite both agency resources and the agency’s overall policies in explaining

its decision. See DOJ’s First Denial Letter; DOJ’s Second Denial Letter.




                                                 9
       Charnock argues that Heckler’s presumption is rebutted because the DOJ did not cite

authority for its prosecutorial discretion. See Pl.’s Mot. Summ. J. at 9. But Charnock bears the

burden of proof, and he fails to cite any statutory, regulatory, or case law to support his

contention. See Pl.’s Reply at 3. Because of the high deference afforded to agencies and “the

presumption that agency decisions not to institute proceedings are unreviewable,” Heckler, 470

U.S. at 837, the court finds that Charnock has not met his burden of establishing the invalidity of

the DOJ’s decision not to investigate his complaint.

       Charnock also contends that the DOJ did not follow the steps listed on its ADA

Complaint Form website. See Pl.’s Reply at 2–3; Pl.’s Reply, Ex. B. Yet the same DOJ

webpage provides: “We cannot investigate or litigate every complaint. If we are unable to take

any action on your complaint, we will send you a letter telling you this.” See How to File an

Americans with Disabilities Act Complaint with the U.S. Department of Justice,

https://www.ada.gov/filing_complaint.htm#8%20l (last visited July 18, 2019). In both its first

and second denial letters to Charnock, the DOJ explained that its decision was based on the

volume of claims it receives compared with its limited resources, and the agency’s mission to

represent the interests of the United States, not individual claimants. See DOJ’s First Denial

Letter; DOJ’s Second Denial Letter. Again, Charnock has failed to meet his burden of

establishing that the DOJ’s exercise of discretion in this case is subject to judicial review under

the APA. The court therefore finds that there is no genuine issue of material fact as to the

reviewability of the DOJ’s decision not to investigate Charnock’s claim and will grant

Defendant’s motion for summary judgment as to the APA claim.




                                                 10
      IV.    CONCLUSION

      For the foregoing reasons, Defendant’s Motion for Summary Judgment, ECF No. 7, will

be GRANTED and Plaintiff’s Cross-Motion for Summary Judgment, ECF No. 11, will be

DENIED.

      A corresponding Order will be issued separately.


Date: July 18, 2019


                                          Tanya S. Chutkan
                                          TANYA S. CHUTKAN
                                          United States District Judge




                                             11
